Citation Nr: 0814589	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-17 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for left ear hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served from November 1954 to February 1955.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The AOJ has found the veteran to be credible and based upon 
service department regulations established that a left ear 
hearing loss preexisted service.

The records on file are inadequate for VA purposes.  The 
qualifications of the examiners are not known and it is not 
clear that the Maryland CNC test was used.  Furthermore, it 
is not clear that the AOJ correctly considered the 
presumption of soundness.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
audiometric examination.  Based upon the 
law governing the presumption of 
soundness, the examiner must determine if 
there is clear and unmistakable evidence 
that hearing loss did not increase in 
severity during service.  If there is 
insufficient evidence upon with to reach 
that conclusion, the examiner should note 
such fact.  

2.  The AOJ must correctly consider the 
presumption of soundness.  Was hearing 
loss noted at entry?  Is there clear and 
unmistakable evidence that hearing loss 
preexisted service?  (The RO seems to have 
accepted such fact.)  Is there clear and 
unmistakable evidence that hearing loss 
did not increase in severity during 
service?

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



